IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-31222
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROBERT EARL LEE,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 95-CR-30029
                         - - - - - - - - - -
                            March 5, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Earl Lee appeals his jury conviction for four counts

of making a false statement on a United States Treasury Bureau of

Alcohol, Tobacco, and Firearms (ATF) Form 4473 and four counts of

being a felon in possession of a firearm.   Lee argues that the

evidence was insufficient to support his convictions.     We have

reviewed the record and find that as to counts one and two, a

reasonable trier of fact could find the evidence established the

essential elements of the offense beyond a reasonable doubt.        See

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 96-31222
                               -2-

United States v. Alix, 86 F.3d 429, 435 (5th Cir. 1996).     As to

counts three through eight, we find that the record is not “so

devoid of evidence pointing to guilt” or “so tenuous that his

conviction is viewed as shocking.”   See United States v. Vaquero,

997 F.2d 78, 82 (5th Cir. 1993).

     Lee also contends that the district court erroneously

believed that it lacked the authority to depart downward under

U.S. Sentencing Guidelines § 5K2.0 based on Lee’s poor health.

Because the district court properly considered its authority and

discretion under the Guidelines and determined that a downward

departure was not warranted under the circumstances, we lack

jurisdiction to review the denial of a downward departure.     See

United States v. DiMarco, 46 F.3d 476, 477 (5th Cir. 1995).

     AFFIRMED.